June 26, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                     ALTOM TRANSPORT, INC., Appellant

NO. 14-13-01142-CV                           V.

   MANUEL LOPEZ AND NINA LOPEZ INDIVIDUALLY AND MANUEL
  LOPEZ AS ADMINISTRATOR OF THE ESTATE OF CHRISTINA MARIE
                  LOPEZ, DECEASED, Appellees
               ________________________________

      Today the Court heard the parties’ joint motion to dismiss the appeal from
the judgment signed by the court below on October 28, 2013. Having considered
the motion and found it meritorious, we order the appeal DISMISSED.

      We further order that each party shall pay its costs by reason of this appeal.
    We further order release of the surety, National Union Fire Insurance
Company of Pittsburgh, Pa.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.